de GRAFFENEIED, J.
1. The most difficult practical science of which we have knowledge is the science of medicine. It is a matter of common knowledge that the most eminent diagnosticians frequently disagree as to the true nature or actual cause of a disease. While for some of the simple and common ailments, such as colds, indigestion, headaches, etc., the ordinary man suffering therefrom may, in a rough, practical way, assign the cause, nevertheless, when the cause of a disease or of some material ailment of an important organ of the human body is the subject of inquiry, onty the opinion of a diagnostician, of a man skilled in the mysteries of medicine, can ordinarily be resorted to. And when this is done the law knows that the opinion of an expert is not infallible, and such opinion, when rendered upon a given state of facts, goes to the jury as evidence to be weighed by them, along with the other evidence, in passing on the question as to the true cause of the disease or ailment, if that is a subject of material inquiry before them. Mobile Life Ins. Co. v Walker, 58 Ala. 290; Zinn v. Rice, 161 Mass. 571, 37 N. E. 747.
2. The appellee, after he had alighted, or in attempting to alight, from a train of appellant, received certain injuries, but whether they were received by him through the negligence of appellant’s servants while acting in the line of their employment was a matter in grave - dispute. If the evidence of appellee contained the true version of the matter, there was evidence from which the jury were authorized to find a verdict in his favor. On the other hand, if appellant’s witnesses swore truthfully, then there should have been a verdict for the appellant. Appellant’s testimony tended to show that appellee’s injuries -were received after he had alighted from the train, and were caused by reason of the fact that appellee fell over a stool.
*5233. A few days after receiving the injuries, the appellee was attended by a physician, Avho, testifying as a witness in behalf of appellee on the trial in the court below, said: “I also found that something had pierced his breast apparently, and took it for granted that it was an umbrella rib that had pierced it. It had a scab on it, but I Avould not pull it off, and did not probe it.” Whether this wound was a mere surface wound, or whether the instrument which made it went through the chest, the evidence fails to disclose. In this evidence of this physician, there is nothing to be found about any injury to appellee’s lungs or speaking organs, and the evidence of this physician Avas appellee’s evidence. It appeared from the evidence, that, certainly at one time, and possibly at the time of the trial, appellee complained of a throat or lung trouble, or both, and the court, against the seasonable objection of appellant, permitted the appellee to testify that the injury received by him to his chest had affected his lungs or speaking organs.
It is not pretended that appellee was a physician or a medical expert. It is our understanding that a witness who is not an expert may testify to facts, but, as above stated, as a general rule, not to deductions or conclusions from facts. In case of an injury, he may state the facts, his symptoms, etc.; but he cannot, .as a rule, state that, such injuries resulted in some particular disease to some organ not actually injured. In the present case, it was entirely permissible for appellee to state that the rib of an umbrella stuck into his chest, that his hands were bruised, his fingers and ribs broken, and his hips injured, and it was also permissible for him to state that after that time he suffered from a cough and a sore throat; but we think that only an expert could say that his lungs or speaking organs, neither of *524which organs was actually injured by the fall, had become involved by reason of injuries to the above or other parts of his body. This deduction was one only which a medical expert could draw from the facts, or the jury in their exclusive province as triers of the facts. Suppose a few weeks after the alleged injuries the appellee had been taken with a fever. Could he he permitted to say that, in his opinion, the injuries were the cause of the fever? Suppose he had, shortly after the injuries, been attacked with pneumonia. Could he be permitted to say that such pneumonia was caused by his injuries? The questions, it seems to us, formulate their own answer. Whether the alleged cough or throat trouble was due to tuberculosis, la grippe, or to the injuries received by him was certainly not for appellee, a nonexpert, but, at best, for a medical expert or the jury, under all the facts, to say. “It is, as a general rule, not permissible to examine as to the opinions or conclusions of a witness, for these are to be formed by the jury, unless where the opinion is an inference of skill and judgment. The legal course is to ask such questions as will elicit'facts from which the jury may draw their own conclusions.” Bullock v. Wilson, 5 Port. 338; Western Steel Car & Foundry Co. v. Bean, 163 Ala. 255, 50 South. 1012.
We are therefore of opinion that the court committed reversible error in permitting the above testimony to go to the jury. The record does not affirmatively show that the admission of this evidence was not prejudicial to appellant, for we do not know what weight the jury attached to it in estimating appellee’s damages.
4. There are a number of other questions presented by the record, but, as they may not arise on a subsequent trial of this case, we refrain from discussing them.
*525The judgment of the court below Is reversed^ and the cause remanded.
Beversed and remanded.